DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Recommendation
Examiner notes focusing on (1) the feature of claim 60 regarding basing the LIC flag on an affine control point (claim 60); or (2) the groupings of sub-blocks neighboring the current block (partially captured in claim 56) could be opportunities to differentiate over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44–47, 64, and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US 2021/0076029).
Regarding claim 44, Han discloses a method comprising: obtaining local illumination compensation information associated with video information based on illumination changes (Han, ¶ 0103:  teaches LIC is used for illumination changes) in the video information and based on a plurality of motion vectors included in motion compensation information associated with the video information (Han, ¶ 0060:  teaches that motion vectors are used to identify a reference block in a reference picture; Han, ¶ 0103:  teaches LIC is the process of calculating a linear model (i.e. scaling factor a and offset b) between neighboring samples of the current block (coding unit; CU) and corresponding samples (pixels) in the reference block pointed to by the motion vector); and encoding the video information based on the local illumination compensation information and the motion compensation information (Han, ¶ 0093:  explains motion compensation can include using the local illumination compensation (LIC) sub-algorithm); wherein the video information comprises a block including a first row of sub-blocks and a first column of sub-blocks (Han, Fig. 5:  illustrates the LIC top row and left column of sub-block sample values used in LIC), and the plurality of motion vectors comprises a group of motion vectors associated with one or more of a first subset of sub-blocks included in the first row of sub-blocks or a second subset of sub-blocks included in the first column of sub-blocks (Examiner notes ¶ 0034 and Fig. 17 of Applicant’s published Specification explains that the groupings of sub-blocks is the L-shaped region surrounding the top and left of the current block from which LIC is calculated; Han, Fig. 8:  illustrates how the motion vectors of left column and top row sub-blocks would be identified for use for the current sub-blocks, said current motion vector used for LIC as explained, supra; Han, Fig. 5:  illustrates the same L-shaped reference region for LIC); and obtaining the local illumination compensation information is based on a set of reconstructed samples obtained based on the group of motion vectors (Examiner notes the reconstructed samples identified by the motion vectors are the samples of the reference block used in LIC as described, supra).
Claim 45 lists the same elements as claim 44, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 44 applies to the instant claim.
Claim 46 lists the same elements as claim 44, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 44 applies to the instant claim.
Claim 47 lists the same elements as claim 45, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 45 applies to the instant claim.
Regarding claim 64, Han discloses a non-transitory computer readable medium storing executable program instructions to cause a computer executing the instructions to perform a method according to claim 45 (see treatment of claim 45).
Regarding claim 65, Han discloses a device comprising: an apparatus according to claim 47; and at least one of (i) an antenna configured to receive a signal, the signal including data representative of the video information, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the video information, and (iii) a display configured to display an image from the video information (see treatment of claim 47; Han, ¶ 0033:  teaches a display for displaying video).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 48–59 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Lee (US 2020/0288139 A1).
Regarding claim 48, the combination of Han and Lee teaches or suggests the method of claim 44, wherein the motion compensation information is obtained based on an affine motion model (Lee, Fig. 34 and ¶ 0315:  teach affine motion and illumination compensation coding tools can be enabled together for coding a block).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Han, with those of Lee, because both references are drawn to the same field of endeavor and because, as Lee explains, the skilled artisan envisaged using affine motion and LIC coding tools together to code a video coding block.  Thus, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Han and Lee used in this Office Action unless otherwise noted.
Claim 49 lists the same elements as claim 48, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 48 applies to the instant claim.
Claim 50 lists the same elements as claim 48, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 48 applies to the instant claim.
Claim 51 lists the same elements as claim 49, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 49 applies to the instant claim.
Regarding claim 52, the combination of Han and Lee teaches or suggests the method of claim 48, wherein obtaining the local illumination compensation information comprises determining at least one model parameter of a linear model of illumination changes in the video information based on the group of motion vectors (Han, ¶ 0060:  teaches that motion vectors are used to identify a reference block in a reference picture; Han, ¶ 0103:  teaches LIC is the process of calculating a linear model (i.e. scaling factor a and offset b) between neighboring samples of the current block (coding unit; CU) and corresponding samples (pixels) in the reference block pointed to by the motion vector).
Claim 53 lists the same elements as claim 52, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 52 applies to the instant claim.
Claim 54 lists the same elements as claim 52, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 52 applies to the instant claim.
Claim 55 lists the same elements as claim 53, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 53 applies to the instant claim.
Regarding claim 56, the combination of Han and Lee teaches or suggests the method of claim 52, wherein the plurality of sub-blocks of the block of video information are partitioned into a plurality of groups of sub-blocks (Examiner notes ¶ 0034 and Fig. 17 of Applicant’s published Specification explains that the groupings of sub-blocks is the L-shaped region surrounding the top and left of the current block from which LIC is calculated; see also Applicant’s ¶ 0112; Han, Fig. 14:  teaches the sub-blocks are partitioned into a group consisting of sub-blocks a, b, c, and d; See also Han, Fig. 4 and ¶ 0097:  describing how the row and column of pixels are evaluated together as a group to calculate the linear parameters a and b); and the at least one model parameter is determined for each of the plurality of groups of sub-blocks (Han, Fig. 4 and ¶ 0097:  describing how the row and column of pixels are evaluated together as a group to calculate the linear parameters a and b); and encoding or decoding based on the local illumination compensation information comprises processing video information associated with each group of sub-blocks using the respective at least one model parameter determined for each group (Han, Fig. 4 and ¶ 0097:  describing how the row and column of pixels are evaluated together as a group to calculate the linear parameters a and b).
Claim 57 lists the same elements as claim 56, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 56 applies to the instant claim.
Claim 58 lists the same elements as claim 56, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 56 applies to the instant claim.
Claim 59 lists the same elements as claim 57, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 57 applies to the instant claim.
Claims 60–63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Lee, and Li (US 2018/0270500 A1).
Regarding claim 60, the combination of Han, Lee, and Li teaches or suggests the method of claim 56, wherein the affine motion model comprises an affine merge motion model including determining a local illumination compensation flag based on at least one affine control point associated with a second block of video information neighboring the block of video information (Han, ¶ 0009:  teaches the LIC flag values can be based on information from neighboring merge candidates; Lee, ¶ 0315:  teaches LIC and affine motion compensation can work together, in which case the affine motion model is used in motion compensation to obtain an affine transformed prediction for the current block; However, Li, paragraph [0171], teaches LIC and affine motion derivation may not work together in which case seeing affine being enabled would mean an LIC flag could be inferred to be 0, i.e. disabled; see Li, ¶ 0006:  teaching how control points work to determine motion vectors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Han and Lee, with those of Li, because all three references are drawn to the same field of endeavor and because, as Li explains, the skilled artisan envisaged using either affine motion modeling or LIC coding tools separately to reduce computational complexities to code a video coding block such that signaling affine mode can be used to implicitly signal disabling LIC mode for the coding unit.  Thus, the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Han, Lee, and Li used in this Office Action unless otherwise noted.
Claim 61 lists the same elements as claim 60, but is drawn to the corresponding decoding method.  Therefore, the rationale for the rejection of claim 60 applies to the instant claim.
Claim 62 lists the same elements as claim 60, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 60 applies to the instant claim.
Claim 63 lists the same elements as claim 62, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 62 applies to the instant claim.
Regarding claim 66, the combination of Han, Lee, and Li teaches or suggests the device of claim 63, wherein the device comprises one of a television, a television signal receiver, a set-top box, a gateway device, a mobile device, a cell phone, a tablet, a computer such as a laptop computer or a desktop computer, a server, or other electronic device (Han, ¶ 0033:  teaches said devices).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2018/0270500 A1) teaches disabling illumination compensation when affine motion derivation is used, which suggests the idea presented herein is a change from the status quo, i.e. affine motion compensation may be active with illumination compensation (¶ 0171).
Chuang (US 2018/0098086 A1) teaches subject matter similar to Han (used for the rejection of the claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481